DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment file 11/21/2020 has been entered. Claims 1 has been amended. Claim 10 has been cancelled. Claims 11-20 were previously cancelled. Claim 21 has been added. Claims 1-9 and 21 remain pending in this application. 

Drawings
The drawings were received on 11/21/2020.  These drawings are acceptable. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one 
	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al. (US Pat. No.: 6,562,192 B1), hereinafter Hamilton, in view of Loyd et al. (Pub. No.: US 2009/0204092 A1), hereinafter Loyd, in view of Seitz et al. (Pub. No.: US 2015/0272787 A1), hereinafter Seitz, and further in view of Mayer et al. (US Pat. No.: 5,961,508), hereinafter Mayer.
	Regarding claim 1, Hamilton discloses (fig. 5 and 6B) a fluid absorbent device (fluid absorbent device characterized by upper absorbent member 32, pouch 36 and lower absorbent member 34) comprising: 
a first layer (lower absorbent member 34) comprising a cotton based or a more absorbent material (i.e., comprises cotton; col. 29, ln. 66 - col. 30, ln. 26), having a top surface and a bottom surface, wherein the first circumference is greater than the second circumference (see fig. 6B); 
 	a core (pouch 36); and
	a second layer (upper absorbent member 32) having a top surface, a bottom surface, and a substantially ovular outer edge (see fig. 5, second layer characterized by longitudinal sides 58’ and 58”), the second layer further comprising a second opening (central void 44) having substantially the same shape and circumference as the core (col. 34, ln. 20-23, see fig. 6B), wherein upon placement of the bottom surface of the second layer over the top surface of the first layer, the core protrudes through the second opening (see fig. 6B).
	Hamilton discloses (fig. 6A) an embodiment comprising a first indentation (central void 44), said indentation having a shape defined by a second circumference, wherein the core has substantially the same shape and circumference as the first indentation, wherein the core is positioned within the first indentation (col. 34, ln. 18-20). The first layer disclosed by Hamilton in the embodiment of fig. 6B can be modified such that it has the indentation of the embodiment in fig. 6A and doing so would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in order to secure the core into place and prevent it from moving during use. 
	Hamilton does not disclose that the first layer has a substantially ovular outer edge, the core is a replaceable core, the outer edge of the second layer has substantially the same shape and circumference as the first layer and the core is a compacted coil. 
	Loyd teaches (figs. 2 and 6) an analogous fluid absorbing device (100) comprising a first layer (upper layer 131) that has a substantially ovular outer edge defined by a first circumference (¶ 0138), wherein the outer edge of the second layer (lower layer 142) has the same shape and circumference as the first layer (see fig. 6). 
	It would have been obvious to modify the first layer disclose by Hamilton such that it has a substantially outer edge defined by a first circumference, wherein the outer edge of the second layer has the same shape and circumference as the first layer as taught by Loyd. Doing so would provide an absorbent article that matches the size and shape of the vaginal area of most women (Loyd, ¶ 0215). 
	Further, Seitz teaches (fig. 17A-17B) an analogous fluid absorbing device (absorbent article 1300) wherein the core (physical feature 1355, ¶ 0061) is replaceable (¶ 0060, ¶ 0088). 
	It would have been obvious to modify the core of Hamilton such that it is a replaceable core as taught by Seitz. Doing so would allow the core to be disposable or reusable (Seitz, ¶ 0060). 
	Further, Mayer teaches (figs. 1 and 11) an analogous absorbent article (20) comprising a core (absorbent member 30) that is a compacted coil (rolled onto itself, col. 16, ln. 52-55, see fig. 11). 
	It would have been obvious to modify the core disclosed by Hamilton such that it is a compacted coil as taught by Mayer. Doing so can provide a core that is capable of absorbing and containing body exudates (col. 5, ln. 66 - col. 6, ln. 2). 
	Regarding claim 2, while Hamilton does not disclose that the second opening facilitates proper placement of the second layer over the first layer, this limitation of claim 2 relates to the intended use of the system, which, in this case, imparts no further limitations on the structure of the device. The second opening disclosed by Hamilton is capable of facilitating proper placement of the second layer over the first layer and using the device for this purpose requires only routine skill in the art (See § MPEP 2114 II). 
	Further, it would have been obvious to modify Hamilton modified with Loyd, Seitz and Mayer such that the second opening facilitates proper placement of the second layer over the first layer as doing so would allow the components of the device to fit together such that they do not shift during use. 
	Regarding claim 3, Mayer further teaches (figs. 11) that the core is substantially cylindrical (col. 7, ln. 24-25). 
	It would have been obvious to modify the core of the device taught by Hamilton modified with Loyd, Seitz and Mayer such that it is cylindrical as taught by Mayer. Doing so provides a core that sized and shaped such that it will fit within the labia (col. 13, ln. 41-43).
	Regarding claim 5, Mayer further teaches (fig. 11) that at least thirty percent of the core protrudes above the top surface of the second layer (see fig. 11). 
	It would have been obvious to modify the core taught by Hamilton modified with Loyd, Seitz and Mayer such that at least thirty percent of the core protrudes above the top surface of the second layer as taught by Mayer. Doing so provides a core that absorbs the bulk of bodily fluids discharged by the user (col. 4, ln. 55-58) and conforms to the contours of the body to provide intimate contact with the exposed genitalia of the female user (col. 6, ln. 63-66). 
	Regarding claim 9, Mayer further discloses that adhesive may be used to join the components (col. 8, ln. 37-38). 
	Thus, it would have been obvious to modify Hamilton such that the bottom surface of the second layer is attached to the top surface of the first layer using glue as taught by Hamilton. Doing so would prevent the layers from separating from one another during use and ensure that the device remains intact. 

Claims 4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton modified with Loyd, Seitz and Mayer as applied to claim 1 above, and further in view of Tucker et al. (Pub. No.: US 2010/0318056 A1), hereinafter Tucker.
Regarding claim 4, Hamilton discloses that the second layer comprises an all-natural material (i.e., cotton; col. 29, ln. 66 - col. 30, ln. 26). Hamilton modified with Loyd, Seitz and Mayer do not disclose that the all-natural material is a dry weave material.
	Tucker teaches (fig. 10) an analogous fluid absorbent device (10) wherein the skin contacting surface is composed of a dry weave material (layer 94, ¶ 0056).
	It would have been obvious to modify the second layer of Hamilton modified with Loyd, Seitz and Mayer such that it is composed of an all-natural dry weave material as taught by Tucker. Doing so will keep the user dry and clean from wetness (Tucker, ¶ 0056). 
	Regarding claim 21, Hamilton discloses (fig. 5 and 6B) a fluid absorbent device (fluid absorbent device characterized by upper absorbent member 32, pouch 36 and lower absorbent member 34) consisting of: 
a first layer (lower absorbent member 34) comprising a cotton based or a more absorbent material (i.e., comprises cotton; col. 29, ln. 66 - col. 30, ln. 26), having a top surface and a bottom surface, wherein the first circumference is greater than the second circumference (see fig. 6B); 
 	a core (pouch 36); and
	a second layer (upper absorbent member 32) having a top surface, a bottom surface, and a substantially ovular outer edge (see fig. 5, second layer characterized by longitudinal sides 58’ and 58”), the second layer further comprising a second opening (central void 44) having substantially the same shape and circumference as the core (col. 34, ln. 20-23, see fig. 6B), wherein upon placement of the bottom surface of the second layer over the top surface of the first layer, the core protrudes through the second opening (see fig. 6B).
	Hamilton discloses (fig. 6A) an embodiment comprising a first indentation (central void 44), said indentation having a shape defined by a second circumference, wherein the core has substantially the same shape and circumference as the first indentation, wherein the core is positioned within the first indentation (col. 34, ln. 18-20). The first layer disclosed by Hamilton in the embodiment of fig. 6B can be modified such that it has the indentation of the embodiment in fig. 6A and doing so would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in order to secure the core into place and prevent it from moving during use. 
Hamilton does not disclose that the first layer has a substantially ovular outer edge, the core is a replaceable core, the outer edge of the second layer has substantially the same shape and circumference as the first layer and the core is a compacted coil, and wherein the second layer comprises an all-natural dry weave material. 
	Loyd teaches (figs. 2 and 6) an analogous fluid absorbing device (100) comprising a first layer (upper layer 131) that has a substantially ovular outer edge defined by a first circumference (¶ 0138), wherein the outer edge of the second layer (lower layer 142) has the same shape and circumference as the first layer (see fig. 6). 
	It would have been obvious to modify the first layer disclose by Hamilton such that it has a substantially outer edge defined by a first circumference, wherein the outer edge of the second layer has the same shape and circumference as the first layer as taught by Loyd. Doing so would provide an absorbent article that matches the size and shape of the vaginal area of most women (Loyd, ¶ 0215). 
	Further, Seitz teaches (fig. 17A-17B) an analogous fluid absorbing device (absorbent article 1300) wherein the core (physical feature 1355, ¶ 0061) is replaceable (¶ 0060, ¶ 0088). 
	It would have been obvious to modify the core of Hamilton such that it is a replaceable core as taught by Seitz. Doing so would allow the core to be disposable or reusable (Seitz, ¶ 0060). 
	Further, Mayer teaches (figs. 1 and 11) an analogous absorbent article (20) comprising a core (absorbent member 30) that is a compacted coil (rolled onto itself, col. 16, ln. 52-55, see fig. 11). 
	It would have been obvious to modify the core disclosed by Hamilton such that it is a compacted coil as taught by Mayer. Doing so can provide a core that is capable of absorbing and containing body exudates (col. 5, ln. 66 - col. 6, ln. 2). 
	Tucker teaches (fig. 10) an analogous fluid absorbent device (10) wherein the skin contacting surface is composed of a dry weave material (layer 94, ¶ 0056).
	It would have been obvious to modify the second layer of Hamilton modified with Loyd, Seitz and Mayer such that it is composed of an all-natural dry weave material as taught by Tucker. Doing so will keep the user dry and clean from wetness (Tucker, ¶ 0056). 

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hamilton modified with Loyd, Seitz and Mayer as applied to claim 1 above, and further in view of Chen et al. (Patent. No.: US 6,617,490 B1), hereinafter Chen.
	Regarding claim 6, Hamilton modified with Loyd, Seitz and Mayer fail to teach that the core comprises a top layer that is two ply and rippled. 
	Chen teaches (fig. 21) an analogous absorbent device (70) comprising a core (central hump 78) that comprises a top layer that is two ply (see fig. 21, comprised of molded airlaid webs 220, 222; col. 26, ln. 20-22) and rippled (sinusoidal wave, col. 8, ln. 37-53). 
	It would have been obvious to modify the core taught by Hamilton modified with Loyd, Seitz and Mayer such that it comprises a top layer that is two ply and rippled as taught by Chen. Doing so gives the core resiliency (col 8, ln. 49-50). 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton modified with Loyd, Seitz and Mayer, as applied to claim 1 above, and further in view of Geilich et al. (Pub. No.: US 2012/0157950 A1), hereinafter Geilich.
Regarding claim 7, Hamilton modified with Loyd, Seitz and Mayer fail to teach that the first layer is composed of a dry weave hypoallergenic cotton material.
Geilich teaches (figs. 1-2) an analogous fluid absorbent device (10) with a layer (bonding layer
20) comprised of naturally occurring, unmodified (i.e., hypoallergenic) cotton (¶ 0031) and can also comprise of dry weave materials (¶ 0049).
The first layer taught by Hamilton modified with Loyd, Seitz and Mayer can be modified to be composed of a dry weave hypoallergenic cotton material as taught by Geilich and it would have been obvious to do so in order to provide a material suitable for handling fluids (Geilich ¶ 0030). 
Regarding claim 8, Hamilton modified with Loyd, Seitz and Mayer fail to teach that the first layer and the core comprise a dry weave hypoallergenic cotton material.
Geilich teaches (figs. 1-2) an analogous fluid absorbent device (10) with layer (bonding layer 20) comprised of naturally occurring, unmodified (i.e., hypoallergenic) cotton (¶ 0031) and can also comprise of dry weave materials (¶ 0049).
The first layer and the core taught by Hamilton modified with Loyd, Seitz and Mayer can be modified to be a dry weave hypoallergenic cotton material a taught by Geilich and it would have been obvious to do so in order to provide a material suitable for handling fluids (Geilich ¶ 0030). 

Response to Arguments
Applicant’s arguments, see page 6, filed 11/21/2020, with respect to claims 1-10 rejected under have been fully considered and are persuasive in view of the amendments to the claims. The 112(b) rejections of claims 1-10 have been withdrawn. 
Applicant’s arguments, see pages 6-9, filed 11/21/2020, with respect to the rejection(s) of claim(s) 1-3 and 9-10 under 35 USC §103 over Hamilton in view of Loyd and further in view of Doescher have been fully considered and are persuasive in view of the amendments to the claims. A new grounds of rejection is made over Hamilton, Loyd, Seitz and Mayer. 
Applicant argues, page 6-7, that the examiner has not provided explicit reasons why a person skilled in the art would modify the prior art. However, as discussed above, modifying the first layer of Hamilton such that it has the indentation would have been obvious to secure the core into place and prevent it from moving during use. One of ordinary skill would have recognized that this modification would be advantageous as it would be inconvenient to the user if the core was able to shift and move during use and would thus be motivated to modify Hamilton. 
Applicant further argues, page 7-9, that the core taught by Doescher is not analogous to the claimed invention. Doescher is no longer relied upon to teach the compacted coil. Newly cited Mayer teaches the compacted coil. 
Further, applicant’s arguments, see page 9-10, regarding the amendments to claim 1 reciting that the core is replaceable have been fully considered and are persuasive in view of the amendments to the claims. Newly applied Seitz is cited to teach a replaceable core. 
Applicants arguments, see page 11, with respect to the rejection(s) of claim(s) 4 under 35 USC §103 over Hamilton in view of Loyd and Doescher and further in view of Tucker have been fully considered but they are not persuasive. Applicant argues that Hamilton cannot be modified to include the all-natural dry weave material of Tucker. However, as discussed above, one of ordinary skill would have found it obvious to modify Hamilton with Tucker as using an all-natural dry weave would keep the user dry and clean from any wetness. 
In response to applicant’s argument, page 12, that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, motivation to combine the references was provided (see rejection above). 
In response to applicant's argument, page 12, that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                       
/Adam Marcetich/Primary Examiner, Art Unit 3781